A. J. WALKER, C. J.
The only question óí this case is, whether,a justice has jurisdiction over-suits upon the several -notes, each under fifty dollars, into '.which a debt exceeding fifty dollars is divided. We decide the question in the affirmative. The jurisdiction of a justice of the peace extends to causes in which the amount in*.controversy does not exceed fifty dollars. — Constitution of the State of Alabama, art. V. § 10. Where -suits are brought upon notes-.for less than fifty dollars, the amount in- controversy *587is under fifty dollars, notwithstanding each note may be 'for a part of a debt exceeding that amount. The splitting .up of a debt into sums under fifty dollars, involves no fraud upon the jurisdiction of the court. The creditor may lawfully, by his own separate act, bring by a receipt a debt over fifty dollars within the jurisdiction of a justice of the peace; and a fortiori .may the same thing be done by the concurrent act of thc-creditor. and debtor, in dividing a debt into several-debts, each for an amount under fifty dollars. These ..prepositions are well sustained by the authorities, and - we >ne'ed not elaborate them.— Fortescue v. Spencer, 2 Ired. Law, 63; Dew v. Eastham, 5 Yerg. 297; Nibbs v. Moody, 5 St. & P. 198; King v. Dougherty, 2 St. 487; Baird v. Nichols, 2 Port. 186. This court said, in Nibbs v. Moody, supra, that there was nothing, either"in'the constitution, or in the act defining the jurisdiction of-a- justice,- to prevent the parties from reducing a debt, originally for more, to a less sum, and making it the amount in controversjr: and that'that might be done fey the joint ¿act of the parties, dividing the sum into new notes, by payment of part, and entering a credit on the note, or by the creditor’s voluntary relinquishment of part. This statement of the law is entitled to our fullest approbation, both on account of its obvious correctness, and the long and uninterrupted acquiescence in it for more than twenty years.
.Affirmed.